Citation Nr: 0944466	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  07-31 130A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for phlebitis. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1989 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2004, 
a statement of the case was issued in February 2005, and a 
substantive appeal was received in October 2007.

The Veteran testified during an RO hearing in August 2005; a 
transcript of the hearing is of record.

In September 2008, the Veteran testified during a video 
conference Board hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of the hearing is of 
record.  During the September 2008 hearing, the Veteran 
submitted additional evidence along with a waiver of initial 
RO review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  After examining the record, the Board concludes that 
further assistance to the Veteran is required in order to 
comply with the duty to notify and assist as mandated by 38 
U.S.C.A. § 5103A.  The specific bases for remand are set 
forth below.

The pertinent regulations provide that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated during service.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may also be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

In this regard, every Veteran shall be taken to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1131, 1132, 1137; 38 C.F.R. § 
3.304(b); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).

If a preexisting disability is noted upon entry into service, 
the Veteran cannot bring a claim for service connection for 
that disability, but the Veteran may bring a claim for 
service-connected aggravation of that disability.  In that 
case, 38 U.S.C.A. 
§ 1153 applies and the burden falls on the Veteran to 
establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 
1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).

A preexisting injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996).  Temporary or 
intermittent flare-ups of a preexisting injury or disease are 
not sufficient to be considered "aggravation in service" 
unless the underlying condition itself, as contrasted with 
mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. 
App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 
323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  
However, if an increase is shown, the presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(a) and (b).

There is some evidence suggestive that phlebitis existed 
prior to the Veteran's November 1989 induction.  Service 
treatment records show that the Veteran was diagnosed with 
phlebitis and seen on multiple occasions for her disability 
between November 1989 and January 1990, including being 
hospitalized for six days in December 1989.  Records indicate 
that the Veteran reported that approximately three weeks 
prior to her admission, in other words, prior to her entrance 
into service, she began to develop pain in her calves after 
marching and running.  In January 1990, a Medical Evaluation 
Board concluded that the Veteran had phlebitis, that 
phlebitis existed prior to service, and that phlebitis was 
not aggravated by service.  The Board notes that the Medical 
Evaluation Board report stated that the Veteran did not give 
a history of phlebitis during her August 1988 and November 
1989 enlistment physical examinations and the examining 
physicians did not note phlebitis.

The Veteran provided testimony about her claimed phlebitis 
during an August 2005 RO hearing and a September 2008 Board 
hearing.  The Veteran testified that prior to service she was 
very active and did not have phlebitis or any symptoms of 
phlebitis.  The Veteran also testified that during service 
she was diagnosed with phlebitis, treated for phlebitis, and 
discharged for phlebitis.  The Veteran contended that her 
phlebitis may have been caused by a vaccination she received 
during service.  The Veteran further testified that since 
service she has continuously taken baby aspirin and that she 
has experienced symptoms of phlebitis.  The Veteran's 
symptoms specifically included painful swelling of her legs, 
and she also reported experiencing a bad flare-up a few years 
ago.  The Veteran denied receiving post-service medical 
treatment for her phlebitis.

In support of her claim, the Veteran has submitted statements 
from her mother, sister, aunt, and a friend, which state that 
the Veteran was active and healthy prior to service, and that 
she did not exhibit symptoms of phlebitis prior to service.  

The Veteran has also submitted multiple Internet articles 
which discuss a possible relationship between vaccines and 
blood clot problems.

Additionally, the Board observes that the Veteran 
specifically requested on her VA Form 9, received by VA in 
October 2007, that she be scheduled for a VA medical 
examination.

The record appears to be inconclusive as to whether the 
Veteran's phlebitis existed prior to service, and, if so, 
whether there was any aggravation to her claimed phlebitis by 
service.  The Board emphasizes that, pursuant to the 
38 U.S.C.A. § 1132 and Wagner, rebuttal of the presumption of 
soundness requires clear and unmistakable evidence of both a 
preexisting disability and evidence that the disability was 
not aggravated by service.

The Board finds the Veteran's lay statements regarding 
continuity of symptoms since service to be possible.  The 
Veteran's essential contention is that she was treated during 
service for phlebitis (and subsequently discharged), and that 
she has experienced symptoms of phlebitis since service.  The 
Board finds that the Veteran is competent to testify as to 
her experience of painful swelling of her legs.  See Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (providing that lay 
testimony is competent to establish the presence of 
observable symptomatology, such as varicose veins, and may 
provide sufficient support for a claim of service 
connection).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, when the medical evidence is 
inadequate, VA may supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  As the 
record stands, there is not sufficient medical evidence to 
make a decision on the claim.  Hence, the Board finds that a 
VA examination and medical opinion, which is clearly based on 
full consideration of the Veteran's documented medical 
history and assertions and which is supported by a clearly 
stated rationale, is needed to resolve the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  See also McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

Lastly, the Board notes that during the pendency of this 
appeal, the Court issued a decision in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the appellant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or an effective date, as well 
as notice regarding aggravation claims.  Since the Board is 
remanding this case for other matters, it is appropriate for 
the RO to provide additional VCAA notice to comply with 
Dingess/Hartman and aggravation claims.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA 
notice in compliance with the Court's 
guidance in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), as well as 
information regarding entitlement to 
service connection based on aggravation of 
a disability that may have preexisted 
service.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of her claimed 
phlebitis.  It is imperative that the 
claims folder be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.

If the Veteran does not currently have 
phlebitis, the examiner should so state.

If the Veteran does currently have 
phlebitis, then, after reviewing the 
claims file and examining the Veteran, the 
examiner should offer the following 
opinions:

(a).  Is there clear and unmistakable 
(obvious or manifest) evidence that the 
Veteran's phlebitis existed prior to 
entering military service in November 
1989?

The term 'clear and unmistakable evidence' 
means with a much higher certainty than 
'at least as likely as not' or 'more 
likely than not.'

(b).  If the Veteran's phlebitis existed 
prior to service, is there clear and 
unmistakable (obvious or manifest) 
evidence that the Veteran's preexisting 
phlebitis was not aggravated (meaning 
chronically worsened or permanently 
increased in severity) during her active 
military service beyond its natural 
progression of that preexisting 
disability?

(c).  If, in the alternative, it is 
determined the Veteran's phlebitis did not 
exist prior to service, is it at least as 
likely as not (i.e., 50% or higher degree 
of probability) that the Veteran's current 
phlebitis is etiologically related to her  
active military service or any incident 
therein (to specifically include 
vaccinations received during service)?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  

3.  Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
is not granted, the Veteran and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. C. GRAHAM
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


